         Case 7:19-cv-05503-VB Document 100-1 Filed 04/02/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 VICTORIA MALONE,
                                                                 Case No.: 7:19-cv-05503 (VB)
     Plaintiff,

         - against -
                                                                 PROPOSED REVISED CIVIL
 TOWN OF CLARKSTOWN, WAYNE BALLARD,                              CASE DISCOVERY PLAN AND
 in his personal and official capacity as Clarkstown Highway     SCHEDULING ORDER
 Superintendent, FRANK DIZENZO, in his personal and
 official capacity as Clarkstown Highway Superintendent,
 ANDREW LAWRENCE, in his personal and official
 capacity, DAVID SALVO, in his personal and official
 capacity, ROBERT KLEIN, in his personal and official
 capacity,TUCKER CONNINGTON, in his personal and
 official capacity, and BRIAN LILLO, in his personal and
 official capacity,

     Defendants.


       This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation with
counsel and any unrepresented parties, pursuant to Fed. R. Civ. P. 16 and 26(f):

1.      All parties do not consent to conducting all further proceedings before a Magistrate
        Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c). The parties are free to
        withhold consent without adverse substantive consequences. (If all parties consent, the
        remaining paragraphs of this form need not be completed.)

2.      This case is to be tried to a jury.

3.      Amended pleadings may not be filed and additional parties may not be joined except
        with leave of the Court. Any motion to amend or to join additional parties shall be filed
        by November 22, 2019. (Absent exceptional circumstances, 30 days from date of this
        Order.)

4.      Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed by November 6,
        2019. (Absent exceptional circumstances, 14 days from date of this Order.)

5.      Fact Discovery

        a.        All fact discovery shall be completed by August 20, 2020. (Absent exceptional
                  circumstances, a period not to exceed 120 days from date of this Order.)
       Case 7:19-cv-05503-VB Document 100-1 Filed 04/02/20 Page 2 of 3



      b.     Initial requests for production of documents shall be served by November 16,
             2019.

             Subsequent requests for the production of documents may be served at a later
             date, but no later than July 17, 2020.

      c.     Interrogatories shall be served by July 17, 2020.

      d.     Non-expert depositions shall be completed by August 20, 2020.

      e.     Requests to admit shall be served by July 17, 2020.

      f.     Any of the interim deadlines in paragraphs 5(b) through 5(e) may be extended by
             the written consent of all parties without application to the Court, provided that
             all fact discovery is completed by the date set forth in paragraph 5(a).

6.    Expert Discovery

      a.     All expert discovery, including expert depositions, shall be completed by October
             20, 2020 (Absent exceptional circumstances, 45 days from date in paragraph 5(a);
             i.e., the completion of all fact discovery.)

      b.     Plaintiff’s expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be made by
             August 21, 2020.

      c.     Defendant’s expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be made
             by September 18, 2020.

      d.     The interim deadlines in paragraphs 6(b) and 6(c) may be extended by the written
             consent of all parties without application to the Court, provided that all expert
             discovery is completed by the date set forth in paragraph 6(a).

7.    Additional provisions agreed upon by the parties are attached hereto and made a part
      hereof.

8.    ALL DISCOVERY SHALL BE COMPLETED BY October 20, 2020.
      (Absent exceptional circumstances, a period not to exceed 6 months from date of this
      Order.)

9.    All motions and applications shall be governed by the Court’s Individual Practices,
      including the requirement of a pre-motion conference before a motion for summary
      judgment is filed.

10.   Unless otherwise ordered by the Court, within 30 days after the date for the completion
      of discovery, or, if a dispositive motion has been filed, within 30 days after a decision on
      the motion, the parties shall submit to the Court for its approval a Joint Pretrial Order
      prepared in accordance with the Court’s Individual Practices. The parties shall also
          Case 7:19-cv-05503-VB Document 100-1 Filed 04/02/20 Page 3 of 3



         comply with the Court’s Individual Practices with respect to the filing of other required
         pretrial documents.

11.      The parties have conferred and their present best estimate of the length of the trial is five
         to seven days.

12.      This Civil Case Discovery Plan and Scheduling Order may not be modified or the dates
         herein extended without leave of the Court or the assigned Magistrate Judge acting under
         a specific order of reference (except as provided in paragraphs 5(f) and 6(d) above).

13.      The Magistrate Judge assigned to this case is the Honorable Paul E. Davison.

14.      If, after the entry of this Order, the parties consent to trial before a Magistrate Judge, the
         Magistrate Judge will schedule a date certain for trial and will, if necessary, amend this
         Order consistent therewith.
                                                                      October 28, 2020 at 3 p.m.
15.      The next case management conference is scheduled for July 16, 2020 at 2:30pm.



Dated:          April 2, 2020
                White Plains, NY

                                                        SO ORDERED:




                                                        _________________________________
                                                        Vincent L. Briccetti
                                                        United States District Judge
